MEMORANDUM*
Petitioner is not entitled to relief from the current removal order because he doesn’t contest that he reentered the country without permission from the Attorney General. See Ramirez-Juarez v. INS, 633 F.2d 174, 176 (9th Cir.1980) (per curiam); Hernandez-Almanza v. INS, 547 F.2d 100, 102 (9th Cir.1976). Nor may he collaterally attack his prior removal order during the course of these proceedings. See Ramirez-Juarez, 633 F.2d at 176; see also 8 C.F.R. § 1003.2(d).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.